Case 4:04-cr-00182-TCK Document 294 Filed in USDC ND/OK on 05/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )              Case No. 04-CR-182-TCK
                                                )
 JAMES LEE WATSON,                              )
                                                )
                Defendant.                      )

                                OPINION AND ORDER

        On October 20, 2020, this court issued an order denying Defendant James Lee Watson's

 ("Watson") § 2255 motion to vacate, set aside, or correct his sentence. (Doc.288). Watson seeks

 to appeal the court's order, but he cannot proceed to the Tenth Circuit without a certificate of

 appealability (COA). See 28 U.S.C. § 2253(c)(1). And Rule 11(a) of the Rules Governing Section

 2255 Proceedings for the United States District Courts requires that a district court “must issue or

 deny a certificate of appealability when it enters a final order adverse to the applicant.”

        Until September 2017, the Tenth Circuit relied on its decision in United States v. Kennedy,

 225 F.3d 1187 (10th Cir. 2000) to deem a COA denied if district courts did not rule within thirty

 days of the filing of the notice of appeal. However, in United States v. Higley, No. 17-1111, at

 *6–7 (10th Cir. Sep. 29, 2017) (unpublished), the Tenth Circuit held that Kennedy was no longer

 good law and that, “if the district court has not ruled on a COA, this court should order a limited

 remand for the district court to rule on COA.”

        When this court denied Watson's § 2255 motion, it did not address whether a COA

 should issue. Consequently, and in light of Higley, the Tenth Circuit directed a limited remand
Case 4:04-cr-00182-TCK Document 294 Filed in USDC ND/OK on 05/19/21 Page 2 of 2




 for this court “to consider whether to issue a COA for this appeal.” United States v. Watson, No.

 20-5111 (10th Cir. May 18, 2021).

        Under 28 U.S.C. § 2253(c)(2), this court may issue a COA “only if the applicant has

 made a substantial showing of the denial of a constitutional right.” The proper standard for that

 determination is a simple question: Could “reasonable jurists ... debate whether (or, for that

 matter, agree that) the petition should have been resolved in a different manner or that the issues

 presented were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

 537 U.S. 322, 336 (2003) (citation omitted), rev'd on other grounds, Miller-El v. Dretke, 545

 U.S. 231 (2005). With this standard in mind, Watson has not made the requisite showing.

        The Court finds Watson has not made a substantial showing that he was denied a

 constitutional right. No reasonable jurist could debate whether Watson's petition should have

 been resolved in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.

        For the reasons above, the Court denies Watson a COA as to his § 2255 motion.

        IT IS SO ORDERED this 19th day of May, 2021.
